Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
3.	Claims 16-19 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention a first and second longitudinally extending channel in the handle assembly and first and second advancement mechanisms configured to move within the respective first and second longitudinally extending channels of the handle to each advance the dilation catheter only partially in concatenation with the other elements of the independent claim.  Claims 17-19 are allowed based on their dependence on claim 16.
5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable, for similar reasons as claim 16, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10-14 are objected to based on their dependence on claim 9.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlock et al. (US 2017/0259048) (“Matlock”).
Matlock discloses: 
An instrument 100, comprising:(a) a handle assembly 102; (b) a shaft 50 extending distally from the handle assembly, wherein the shaft includes a distal end that is configured to be introduced into an anatomical passageway within a head of a human; (c) a dilation catheter 144 that includes an expandable dilator 146, wherein the dilation catheter is configured to advance distally relative to the shaft; and (d) a position sensor (in 62) configured to generate signals indicating a position of the position sensor within the head of the human (the optical fiber in tip feature 
In the first position a distal end of the dilation catheter is configured to be positioned proximal to the distal end of the shaft.  Fig. 1A
In the second position the distal end of the dilation catheter is configured to be positioned distal to the distal end of the shaft.  Fig. 1B
In the first position the position sensor is carried by the distal end of the shaft, wherein in the second position the position sensor is carried by a distal end of the dilation catheter. ([0050]; guidewire 60 only passively attached).
The position sensor is operatively coupled with a disc 62 having a larger diameter than the shaft such that when the dilation catheter is advanced distally around an exterior surface of the shaft, the dilation catheter carries the position sensorACC6O2OUSNP 1 -31-distally.  [0050]
Further comprising a light source coupled with the disc.  [0046]
The shaft is hollow and at least a distal portion of the shaft is malleable.  [0100]

9.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zoabi et al. (US 2018/0036009) (“Zoabi”).  Zoabi discloses: A method comprising:(a) inserting a shaft 29 into one or more anatomical passageways in a 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock.
Matlock discloses the invention as substantially claimed (see above).  However, Matlock does not directly disclose the light source includes an internal battery positioned distally of the expandable dilator.  This is an obvious solution to provide power to a light source [0046].  Therefore this feature is considered obvious to one skilled in the art.
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matlock in view of Chang et al. (US 2006/0004286) (“Chang”).
Matlock discloses the invention as substantially claimed (see above).  However, Matlock does not directly disclose the disc 62 includes proximal and distal surfaces, wherein the distal surface of the disc is in contact with the light source and the proximal surface of the disc is in contact with the position sensor.  Chang, in the analogous art teaches this combination of a sensor and light source as shown in Fig. 12.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Matlock (sensor 62) to have the transillumination optical fibers extend from the guidewire 60 to the distal end [0046] as taught by Chang to enable tracking of the instrument’s distal end and additionally provide a light at the distal end for additional confirmation of the device’s tip location within the patient’s head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783